IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
LEROY WHITTY, JR.,

              Petitioner,

v.                                                     Case No. 5D16-2213

STATE OF FLORIDA,

              Respondent.

________________________________/

Opinion filed July 15, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

James Purdy, Public Defender, and C.
Crawford Pierce, IV, Assistant Public
Defender, St. Augustine, for Petitioner.

No appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the May 5, 2016,

judgment and sentence in Case No. 2015-00354-CF, in the Circuit Court in and for St.

Johns County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).

       PETITION GRANTED.

SAWAYA, COHEN, LAMBERT, JJ., concur.